DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Applicant’s election without traverse of the combination of genes recited in Table 2 in the reply filed on 10 February 2022 is acknowledged.
Claim Status
3. 	Claims 1-4, and 6-21 are pending.
	Claims 6, 8, and 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. It is noted that the response states that claim 6 reads on the elected species. However, claim 6 encompasses methods which require the combination of the genes in both Tables 2 and 3 (or in other tables), whereas Applicant’s election is limited to the species of the combination of genes in Table 2. The response also states that claims 17-19 read on the elected species. However, claims 17-18 require the non-elected subject matter of the genes in Tables 15 and 16.
Claims 1-4, 7, 9-15, 20 and 21 read on the elected invention and have been examined herein. It is noted that the claims encompass the non-elected subject matter of additional genes and combinations of genes other than the elected species of each of the genes in Table 2. Prior to the allowance of claims, any non-elected subject matter which has not been rejoined with the elected subject matter will be required to be removed from the claims. 
Specification
4. The use of the terms FOUNDATIONONE®, FOUNDATIONONE® HEME, FOUNDATIONONE® CDXTM, EXODX®, MSK-IMPACTTM,  and GUARDANT360®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Note that while the elected claims do not currently recite a trade mark or marker used in commerce, where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. See also MPEP 2173.05(u).

Claim Objections
6. Claim 11 is objected to because of the following informalities:  Claim 11 is objected to because it recites 2 occurrences of “lung cancer – i.e. “selected from lung cancer” and “bladder cancer, lung cancer.  Appropriate correction is required.

	Claim Rejections - 35 USC § 112(b) - Indefiniteness
7. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 is indefinite over the recitation of “the treatment” because this phrase lacks proper antecedent basis. While the claim previously recites a step of administering 
	Double Patenting
8. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7, 9-15, 20 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-13, and 16-21 of copending Application No. 16/756,157  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the claims of ‘157 are both inclusive of methods of treating a subject afflicted with a tumor (small cell lung cancer in the claims of ‘157) comprising administering to the subject an antibody or antigen-binding portion thereof that binds to a PD-1 receptor and inhibits PD-1 activity – i.e., an anti-PD-1 antibody – alone or together with an anti-CTLA-4 antibody, wherein the tumor has a tumor mutation burden of at least 10 mutations per megabase of genome sequenced and wherein the tumor burden is determined by sequencing the genes of present Table 2. Regarding present claim 3, the claims of ‘157 are also inclusive of methods wherein the TMB status is determined by sequencing nucleic acids in the tumor of the subject (see claim 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.9. Claims 1-4, 7, 9-15, 20 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-8, 10-16 of copending Application No. 17/044,163  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the claims of ‘163 are both inclusive of methods of treating a subject afflicted with a tumor (non-small cell lung cancer in the claims of ‘163) comprising administering to the subject an antibody or antigen-binding portion thereof that binds to a PD-1 receptor and inhibits PD-1 activity – i.e., an anti-PD-1 antibody – together with an anti-CTLA-4 antibody, wherein the tumor has a tumor mutation burden of at least 10 mutations per megabase of genome sequenced and wherein the tumor burden is determined by sequencing the genes of present Table 2. Regarding present claim 3, the claims of ‘163 are also inclusive of methods wherein the TMB status is determined by sequencing nucleic acids in the tumor of the subject (see claim 7 of ‘163). Regarding present claim 4, the claims of ‘163 are also inclusive of methods wherein the mutations are somatic, nonsynonymous, or missense mutations or base .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Priority
10. The present claims are entitled to the filing date of International Application PCT/US2018/25518, filed 30 March 2018. It is noted that a claim as a whole is assigned an effective filing date  rather than the subject matter within a claim being assigned individual effective filing dates. See e.g. Studiengelsellschaft Kahle m.b.H. v. Shell Oil Co. 42 USPQ2d 1674, 1677 (Fed. Cir 1997).  U.S. provisional applications 62/479,817 and 62/582,146 do not provide support for the presently claimed methods for at least the subject matter of methods in which the tumor mutational burden (TMB) is at least 10 mutations per megabase of genome sequenced, as is required by each of the claims, as well as 13 mutations per megabase of genome examined (claim 10) or each of the TMBs recited in claim 9. If Applicant asserts that the present claims are entitled to priority to the provisional applications, Applicant should point to specific teachings (e.g., by page and line number) in the priority applications to establish priority for each of the recitations set forth in the claims.   
Claim Rejections - 35 USC § 102
11. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 9-12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al (Cancer Immunol Res. 26 Sept 2016. 4(11): 959-967 and Supplemental Tables and Figures), as evidenced by the specification at e.g. para [0184] and Table 2).
	Johnson et al teaches a method of treating a tumor in a subject in need thereof comprising administering an anti-PD-1 antibody, including nivolumab or pembrolizumab,  to the subject, wherein the subject has a high tumor mutational burden (TMB) status, such as a TMB of at least 37 or 39 or 45 mutations per megabase of genome sequenced (see e.g. abstract, p. 960, col. 1, and Table 1). It is reported that patients having a high TMB have a more favorable outcome to anti-PD-1 immunotherapy (e.g. abstract, p. 961, col. 1 and p, 964 “Discussion” and Table 2). Johnson states “We thus divided patients into high (>23.1 mutations/MB), intermediate (3.3–23.1 mutations/MB), and low (<3.3 mutations/MB) mutation load groups. Using these thresholds, we observed superior objective response rates (ORR) in the high mutational load group, 
	Johnson teaches that TMB was determined using the FoundationOne® assay (p. 960 “NGS and The Cancer Genome Atlas (TCGA) analysis”). As evidenced by para [0184] and Table 2 of the specification, the FoundationOne® assay sequences the genes set forth in Table 2 to detect genomic alterations, including base substitutions, insertions, deletions, copy number alterations and rearrangements in the genes. Thus, the method of Johnson is one in which the TMB status of the tumors was determined by sequencing each of the 315 genes listed in Table 2 of the specification (i.e., the elected combination of genes). Note that the specification is cited only to establish what is inherent to the method of Johnson. 
	Regarding claim 2, Johnson teaches that the TMB status of the subject was measured prior to treatment (e.g. p. 960, col. 1 and Supplementary Table 1). 
	Regarding claim 9, since the subjects treated with the anti-PD-1 antibody included subjects having a TMB of at least 37 or 39 or 45 mutations per megabase and at least 315 genes were sequenced, the method of Johnson is necessarily one in which the subject had a TMB status of at least 50 mutations per tumor. 
	Regarding claim 11, Johnson teaches that the patients administered the anti-PD-1 antibody were melanoma patients (e.g. p. 960, col. 1).
	Regarding claim 15, Johnson teaches that some of the melanoma patients were also administered the anti-CTLA-4 antibody therapy of ipilimumab (e.g. p. 961, col. 1, Table 1 and Supplementary Table 2).


12. Claim(s) 1-4, 7, 9-11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodman et al (Mol Cancer Thera. Published online 23 August 2017. 16(11)2598-2608 and Supplemental Tables and Figures, p. 1-38), as evidenced by the specification at e.g. para [0184] and Table 2).
	Goodman et al teaches a method of treating a tumor in a subject in need thereof comprising administering an anti-PD-1 antibody to the subject, wherein the subject has a tumor mutational burden (TMB) status of at least 10 mutations per megabase of genome sequenced (see e.g. abstract, p. 2602, p. 2599, col. 1). It is reported that patients having a high TMB, as defined as > 20 mutations / mb) have a more favorable outcome to anti-PD-1 immunotherapy (e.g. p. 2599, col. 1 and p. 2606, col. 1). Goodman states “Herein, we confirm the correlation between TMB and outcome for patients with NSCLC and melanoma, and suggest that this correlation holds true in other tumor histologies (Tables 1,Table 2–3 and Fig. 1). Patients with a high TMB had significantly higher response rates, and longer PFS and OS than those with a lower TMB, and the correlation between TMB and outcome was linear for patients treated with PD-1/PD-L1 monotherapy blockade (Fig. 3)” (p. 2606, col. 1).
	Goodman teaches that TMB was determined using the FoundationOne® assay (p. 2599). As evidenced by para [0184] and Table 2 of the specification, the FoundationOne® assay sequences the genes set forth in Table 2 to detect genomic alterations, including base substitutions, insertions, deletions, copy number alterations and rearrangements in the genes. Thus, the method of Goodman is one in which the TMB status of the tumors was determined by sequencing each of the 315 genes listed 
	Regarding claim 2, Goodman teaches that the TMB status of the subject was measured prior to treatment (e.g. p. 2599). 
	Regarding claim 9, since the subjects treated with the anti-PD-1 antibody had a TMB of at least 20 mutations per megabase and at least 315 genes were sequenced, the method is necessarily one in which the subject had a TMB status of at least 50 mutations per tumor. Further, Goodman teaches that the “threshold of 20 coding mutations per megabase is roughly equivalent to 400 nonsynonymous mutations per exome (p. 2599).
	Regarding claim 11, Goodman teaches that the subjects administered the anti-PD-1 antibody included subjects having lung cancer or melanoma (e.g. p. 2600), as well as renal cell cancer, ovarian cancer, and colorectal cancer (Supplemental Table 8).
	Regarding claim 15, Goodman teaches that some of the subjects were also administered anti-CTLA-4 antibodies (e.g. p. 2599, col. 1 and p. 2606 col. 1).
13. Claim(s) 1-4, 7, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vanderbilt-Ingram Cancer Center (Study NCT03023904, “Nivolumab in Treating Patients With Stage IV or Recurrent Lung Cancer With High Mutation Loads” 13 January 2017, 4 pages, available at ClinicalTrials.gov at URL : <clinicaltrials.gov/ct2/show/record/NCT03023904>), as evidenced by the specification at e.g. para [0184] and Table 2).
	Vanderbilt-Ingram Cancer Center discloses the clinical trial  NCT03023904 which is a method of treating a tumor in subjects having stage IV or recurrent lung cancer  > 20 mutations / MB (megabase).  
	It is stated that TMB is determined using the FoundationOne® assay (e.g. “Mutation load determined by FoundationOne of >= 20 mutations/MB tested on archival tumor sample; the mutation load metric will be displayed on the FoundationOne report for all participating sites as "tumor mutation burden (TMB) - high" or may be obtained from Foundation Medicine from older reports using the Insights Portal, which will be available to all participating sites, or by emailing Foundation Medicine” – p. 3). As evidenced by para [0184] and Table 2 of the specification, the FoundationOne® assay sequences the genes set forth in Table 2 to detect genomic alterations, including base substitutions, insertions, deletions, copy number alterations and rearrangements in the genes. Thus, the method of Vanderbilt-Ingram Cancer Center is one in which the TMB status of the tumors was determined by sequencing each of the 315 genes listed in Table 2 of the specification (i.e., the elected combination of genes). Note that the specification is cited only to establish what is inherent to the method of Vanderbilt-Ingram Cancer Center. 
	Regarding claim 2, Vanderbilt-Ingram Cancer Center teaches that the TMB status of the subject is measured prior to treatment (e.g. p. 2 and 3). 
	Regarding claim 9, since the subjects treated with nivolumab have a TMB of at least 20 mutations per megabase tested / examined and at least 315 genes are sequenced in the FoundationOne assay, the method is necessarily one in which the subject has a TMB status of at least 50 mutations per tumor. 
.	
Claim Rejections - 35 USC § 103
14. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-14, 20 and 21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al (Cancer Immunol Res. 26 Sept 2016. 4(11): 959-967 and Supplemental Tables and Figures), as evidenced by the specification at e.g. para [0184] and Table 2).and in view of Centene Corporation (“Clinical Policy: Nivolumab (Opdivo)” 07 Jan 2015, available via URL:  <healthnet.com/static/general/unprotected/html/national/pa_guidelines/2306.pdf >).
The teachings of Johnson are presented above. Johnson teaches that the patients were administered the anti-PD-1 antibody therapy of nivolumab, but does not teach the dosage and frequency of administration. Thereby, Johnson does not specifically teach that nivolumab is administered to the patients having melanoma at a dosage of 240 mg every 2 weeks or 480 mg every 4 weeks .
However, Centene Corporation provides clinical information on the use of the anti-PD-1 antibody nivolumab and its use for the treatment of tumors, including melanoma. It is disclosed that patients having melanoma should be treated by administering a dose of nivolumab of 240 mg every 2 weeks or 480 mg every 4 weeks (see p. 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Johnson so as to have specifically administered nivolumab to the melanoma patients at a dosage of 240 mg every 2 weeks or 480 mg every 4 weeks since Centene Corporation teaches that this is a conventional dosage of nivolumab to be administered to patients to effectively treat melanoma. 
15. Claims 12-14, 20 and 21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodman et al (Mol Cancer Thera. Published online 23 August 2017. 16(11)2598-2608 and Supplemental Tables and Figures, p. 1-38), as evidenced by the specification at e.g. para [0184] and Table 2), and in view of Centene Corporation (“Clinical Policy: Nivolumab (Opdivo)” 07 Jan 2015, available via URL:  <healthnet.com/static/general/unprotected/html/national/pa_guidelines/2306.pdf >).
The teachings of Goodman are presented above. Goodman teaches administering anti-PD-1 antibodies to the subjects, but Goodman is silent as to the identity of the particular anti-PD-1 antibody. Thereby, Goodman does not specifically teach that the anti-PD-1 antibody therapy is nivolumab.
However, Goodman does teach that nivolumab is an anti-PD-1 antibody used for the treatment of tumors (p. 2606 col. 1).
Further, Centene Corporation provides clinical information on the use of the anti-PD-1 antibody nivolumab and its use for the treatment of tumors, including NSCLC, melanoma and renal cell carcinoma. It is disclosed that NSCLC, melanoma and renal cell carcinoma patients should be administered a dose of nivolumab of 240 mg every 2 weeks or 480 mg every 4 weeks (see p. 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Goodman so as to have specifically administered the anti-PD-1 antibody of nivolumab to the patients having the tumors, including patients having melanoma, metastatic NSCLC and renal cell carcinoma, particularly at a dosage of 240 mg every 2 weeks or 480 mg every 4 weeks since Centene Corporation teaches that this is a conventional anti-PD-1 antibody and dosage of the antibody to effectively treat patients having melanoma, metastatic NSCLC or renal cell carcinoma.
Claims 13-14, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanderbilt-Ingram Cancer Center (Study NCT03023904, “Nivolumab in Treating Patients With Stage IV or Recurrent Lung Cancer With High Mutation Loads” 13 January 2017, 4 pages, available at ClinicalTrials.gov at URL : <clinicaltrials.gov/ct2/show/record/NCT03023904>), as evidenced by the specification at e.g. para [0184] and Table 2), and  in view of Centene Corporation (“Clinical Policy: Nivolumab (Opdivo)” 07 Jan 2015, available via URL: < healthnet.com/static/general/unprotected/html/national/pa_guidelines/2306.pdf >).
The teachings of Vanderbilt-Ingram Cancer Center are presented above. Therein, it is stated that the patients receive nivolumab over 30 minutes on day 1 and the courses repeat every 2 weeks (p. 2). Vanderbilt-Ingram Cancer Center does not specifically teach treating the patients with NSCLC with 240 mg of nivolumab every 2 weeks.
However, Centene Corporation provides clinical information on the use of the anti-PD-1 antibody nivolumab and its use for the treatment of tumors, including NSCLC, as well as melanoma and renal cell carcinoma. It is disclosed that NSCLC patients, as well as melanoma and renal cell carcinoma patients should be administered a dose of nivolumab of 240 mg every 2 weeks or 480 mg every 4 weeks (see p. 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Vanderbilt-Ingram Cancer Center so as to have specifically administered the anti-PD-1 antibody of nivolumab to the patients having NSCLC at a dosage of 240 mg every 2 weeks since . 
17. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Peters et al (Cancer Research. 2017. 77(13 Suppl) Abstract CT082, Proceedings of the American Association for Cancer Research Annual Meeting, 2017 April 1-5). teaches determining tumor mutational burden (TMB) scores for missense and somatic mutations in patient tumor samples and matched whole blood samples by performing whole exome sequencing. It is reported that patients having a high TMB had improved objective response rates (ORR) and progression-free survival (PFS) when treated with the anti-PD-1 antibody nivolumab, as compared to patients treated with platinum doublet chemotherapy.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CARLA J MYERS/Primary Examiner, Art Unit 1634